UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


BRUCE ALLEN RUTHERFORD #27006-078 §
                                  §
versus                            §                 CIVIL ACTION NO. 4:19-CV-348
                                  §                 CRIMINAL ACTION NO. 4:17-CR-41(1)
UNITED STATES OF AMERICA          §

                                            ORDER

       The above-entitled and numbered civil action was referred to United States Magistrate

Judge Christine A. Nowak, who issued a Report and Recommendation concluding that Movant’s

motion for summary judgment and motion for immediate release (Dkt. ##21, 26) should be

denied. Movant did not file objections. Having reviewed the Report and Recommendation, the

Court concludes that the findings and conclusions of the Magistrate Judge are correct, and adopts

the same as the findings and conclusions of the Court.

       It is therefore ORDERED that Movant’s Motions for Summary Judgment (#21) and

Immediate Release (Dkt. #26) are DENIED.

       SIGNED at Beaumont, Texas, this 18th day of March, 2020.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE
